FILED
                             NOT FOR PUBLICATION                              FEB 25 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KULJINDER SINGH,                                  No. 07-73946

               Petitioner,                        Agency No. A096-138-120

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Kuljinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence findings of fact,

including adverse credibility determinations, Chebchoub v. INS, 257 F.3d 1038,

1042 (9th Cir. 2001), and de novo claims of due process violations in immigration

proceedings, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies regarding Singh’s identity, the nature and circumstances

of the political activities in which he was involved, and the nature of the harms he

suffered. See Chebchoub, 257 F.3d at 1043; Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003) (upholding adverse credibility finding where inconsistencies

went to key elements of the asylum claim, including identity). In the absence of

credible testimony, Singh’s asylum and withholding of removal claims fail. See

Farah, 348 F.3d at 1156.

      Because Singh’s CAT claim is based on the same testimony found to be not

credible, and Singh does not point to any other evidence that shows it is more

likely than not he would be tortured if returned to India, his CAT claim fails. See

id. at 1156-57.




                                          2                                    07-73946
      Finally, Singh’s contention that the IJ’s hostile manner violated his due

process rights fails. See Colmenar v. INS, 210 F.3d 967, 972 (9th Cir. 2000)

(requiring error and prejudice to establish a due process violation).

      PETITION FOR REVIEW DENIED.




                                           3                                   07-73946